Title: To George Washington from Lieutenant Colonel Robert Lawson, 10 July 1777
From: Lawson, Robert
To: Washington, George


 Morristown, 10 July 1777. “Mr [Edward Roe] Jiggets a Lt in the 4th Virga Regt has not enjoyd his Health well at any time Since he came into the Service, and lately finds it Still more impaird—Desspairing of its being Reestablish’d, if he Continues in the Service, he has inform’d Me of his Desire to resign his Commission—In consequence of which I have taken the Liberty to refer him to your Excellency.”
